  Case 19-02929       Doc 78    Filed 04/13/21 Entered 04/13/21 10:21:04                Desc Main
                                  Document      Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.:     19-02929
Elio Vivacqua                                )
                                             )               Chapter: 13
                                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
                Debtor(s)                    )

                    ORDER DENYING MOTION FOR RELIEF FROM STAY
                                 AS UNNECESSARY

        THIS CAUSE coming to be heard on ALSJ, Inc. MOTION FOR RELIEF FROM THE
AUTOMATIC STAY AS TO REAL PROPERTY and TO SHORTEN NOTICE, a secured creditor, for
the reasons stated on the record:

  IT IS HEREBY ORDERED:

   1. The motion is denied as unnecessary. The automatic stay DOES NOT BAR a secured creditor
from obtaining a tax redemption certificate and paying the taxes due for the year 2016 to protect its
interest in the property at 1650 Riverwoods Drive, Unit 602, Melrose Park, IL 60160, P.I.N 15-02-200-
069-1042.

  2. Cook County is ORDERED to accept payment of taxes for this property from ALSJ or any other
party in a timely manner that permits the taxes to be redeemed before the redemption deadline. The
County's policy of not accepting such payments is based on an erroneous interpretation of how the
automatic stay applies that could result in the improper denial of the timely exercise of the right to
redeem taxes.

  3. The automatic stay will remain in effect and mortgage arrears will continue to be paid by the
Chapter 13 Trustee for the property described as 1650 Riverwoods Drive, Unit 602, Melrose Park, IL
60160, as set forth in POC #5 filed 2/26/2019 and Section 3.2 of the confirmed Chapter 13 Plan.

  4. The 14-day stay provision of Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure does
not apply to this order so it is effective immediately.

  5. Motion to Shorten Notice is Granted
                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: April 13, 2021                                             United States Bankruptcy Judge
Case 19-02929     Doc 78      Filed 04/13/21 Entered 04/13/21 10:21:04   Desc Main
                                Document     Page 2 of 2
Prepared by:
O'Keefe, Rivera & Berk, LLC
55 W Wacker Drive
Suite 1400
Chicago, IL 60601
Phone: (312) 758-1121
Fax: (312) 212-5963
